Citation Nr: 1452076	
Decision Date: 11/24/14    Archive Date: 12/02/14

DOCKET NO.  12-15 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for a right ankle/leg disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2014).  38 U.S.C.A. § 7107(a)(2) (West 2002 & Supp. 2013).  

The Veteran served on active duty from November 1945 to February 1947.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision of the St. Paul, Minnesota, Regional Office (RO) of the Department of Veterans Affairs (VA).  

A Travel Board hearing was held in St. Paul, Minnesota, before the undersigned Veterans Law Judge (VLJ) in April 2014.  A copy of the transcript of that hearing is of record.  Additional evidence received at the hearing was accompanied by a waiver of RO consideration.  See 38 C.F.R. § 20.1304 (c) (2014); see also Disabled American Veterans (DAV) v. Sec'y of Veterans Affairs 327 F.3d 1339, 1346 (Fed. Cir. 2003).  

In May 2014, the Board remanded the claim for additional evidentiary development which has now been completed.  The claim has been returned to the Board for further appellate consideration.  

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.  In addition to the VBMS file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in that file reveals that they are either duplicative of the evidence in the VBMS file or are irrelevant to the issue on appeal.  

The following determination is based on review of the Veteran's claims file in addition to his Virtual VA "eFolder."  



FINDING OF FACT

A right ankle/leg disability was not manifested in, and is not shown to be related to, the Veteran's service.  


CONCLUSION OF LAW

A right ankle/leg disability was not incurred in or aggravated by the Veteran's military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013), and implemented at 38 C.F.R. § 3.159 (2014), amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.  

First, VA has a duty under the VCAA to notify a claimant and any designated representative of the information and evidence needed to substantiate a claim.  In this regard, November 2010 and August 2012 letters to the Veteran from the RO specifically notified him of the substance of the VCAA, including the type of evidence necessary to establish entitlement to service connection on a direct and presumptive basis, and of the division of responsibility between the Veteran and VA for obtaining that evidence.  Consistent with 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013) and 38 C.F.R. § 3.159(b) (2014), VA essentially satisfied the notification requirements of the VCAA by way of these letters by: (1) informing the Veteran about the information and evidence not of record that was necessary to substantiate his claim; (2) informing him about the information and evidence VA would seek to provide; (3) and informing him about the information and evidence he was expected to provide.  

The United States Court of Appeals for Veterans Claims (Court) held that the notice requirements of 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013) and 38 C.F.R. § 3.159(b) (2014) apply to all five elements of a service connection claim, to specifically include that a disability rating and an effective date will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In the present appeal, the Veteran was provided with notice of this information in the November 2010 letter mentioned above.  

Second, VA has made reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2013).  The information and evidence associated with the claims file consist of all available service treatment records (STRs), VA medical treatment records, private post-service medical treatment records, VA examination reports, and statements and testimony from the Veteran and his representative.  There is no indication that there is any additional relevant evidence to be obtained by either VA or the Veteran.  

The Board further notes that the Veteran was accorded a VA medical examination in June 2014 which, as detailed below, includes opinion addressing the etiology of the Veteran's right ankle/leg disorder.  The examiner's opinion was based upon review of the claims file and examination of the Veteran.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The examiner's opinion was based upon review of the claims file and examination of the Veteran.  Adequate rationale was provided for the medical opinion.  

The appellant was afforded the opportunity to testify before a VLJ in April 2014.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. 3.103(c)(2) (2014) requires that the decision review officer or VLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the VLJ elicited testimony necessary to determine the nature of the appellant's claim regarding entitlement to service connection for a right ankle/leg disorder.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  

Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) (2014) or identified any prejudice in the conduct of the Board hearing.  Indeed, the appellant, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for benefits.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2) (2014).  

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Service Connection - In General

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2013); 38 C.F.R. § 3.303 (2014).  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2014).  

The chronicity provisions are applicable where evidence, regardless of its date, show that a veteran had a chronic condition, as defined in 38 C.F.R. § 3.309(a) (2014), in service, or during an applicable presumptive period, and still has that disability.  That evidence must be medical unless it relates to a condition as to which lay observation is competent.  38 C.F.R. § 3.303(b) (2014).  

This rule does not mean that any manifestations in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time as distinguished from merely isolated findings or a diagnosis including the word "chronic".  When the disease entity is established, there is no requirement of evidentiary showing of continuity.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2014).  

The Court has held that, in order to prevail on the issue of service connection, there must be (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of inservice incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed inservice disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v West, 12 Vet. App. 341, 346 (1999).  

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.303(a) (2014); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  

Background

Essentially, it is contended that the Veteran sustained injury to the right ankle during service when he was unloading ammunition from a truck which backed over his foot.  He reported that his right leg/ankle was pinned under the front wheels of a weapons carrier, and that he was dragged a few feet.  He was placed on light duty after his release to his unit.  He used a cane and a foot brace until his discharge in 1947.  He self-medicated for the pain by using over-the-counter medication in subsequent years.  Now, he continues to wear a foot brace and limps as a result of the inservice injury.  His right ankle has been swollen since the injury occurred.  His right ankle condition has progressively worsened.  

The available STRs reflect that the Veteran was treated during service (1946) for a sprained ankle.  At that time, it was noted that this injury had occurred 2 months before and continued to result in residual pain and instability.  X-ray was negative.  Arch supports and light duty were recommended.  No chronic right ankle or leg disability was noted subsequent to this injury during service, to include upon service separation examination in February 1947.  At the separation evaluation, it was specifically noted that there were no abnormalities upon musculoskeletal examination or examination of the feet.  

The Veteran filed an initial claim for benefits in 2003.  He did not file a claim for benefits for a right ankle or leg condition.  

Of record is a hand written noted dated in December 2010 as provided by a private physician, J.L.D., M.D., wherein it was noted that the Veteran had been a patient for approximately 20 years.  He remained in excellent health, and his only complaint over the years had been that of intermittent pain and discomfort in the right ankle and right leg.  The Veteran gave a history that included onset of right ankle/leg symptoms during service when an ammunition carrier ran over his right ankle.  
X-rays were negative.  After service, he continued to experience residuals of the injury, to include that he was unable to perform heavy duty because of weight-bearing problems and inability to climb.  Exam showed some varicosities in the right leg and ankle.  Mild swelling and tenderness were noted in the ankle.  While sensory exam was intact, there was weakness of the right foot, ankle, and distal leg. He had an intermittent limp as a result.  The examiner's assessment was of a post contusion, compression injury with ongoing and increasing symptoms since the initial injury.  

When examined by VA in March 2011, the Veteran reported increasing right ankle pain.  He said that his right ankle "wobbles" front to back and sideways.  It hurt when he walked.  He denied any increasing pain in the ankle with standing in one position for 20 minutes.  His ankle sometimes gave out when on his tiptoes.  Range of motion (ROM) of the right ankle included plantar flexion from 0 to 25 degrees with normal from 0 to 45 degrees.  There was no complaint of pain.  Dorsiflexion was from 0 to 10 degrees with normal to 20 degrees and with no complaint of pain.  Eversion was normal, but better in the left ankle than right.  X-rays of the right ankle were negative, and there was no right ankle pathologic diagnosis.  

Another private physician, J.L.B., M.D., provided a statement on the Veteran's behalf in February 2014.  It was noted that the Veteran gave a history of inservice injury to the right ankle.  While X-rays were negative in 1946, he continued to have pain and difficulty.  He wore a brace for a period of several months because of continuing pain and instability.  His post service employment was a sedentary job.  Current examination showed some chronic swelling of the ankle, more obvious in the medial aspect than the lateral.  There was limited ROM in ankle inversion with pain.  There was pain to palpation in the area of the medial malleolus, especially distal to the medial malleolus.  There was some decreased ROM to plantar flexion and extension as well as eversion.  The examiner opined that the Veteran's medical history was consistent with a significant soft tissue (ligamentous) injury of the ankle.  His exam was consistent with osteoarthritis of the ankle (but no X-ray was conducted).  His right ankle was much more affected that the left which would be expected after an old injury on the right.  

At the 2014 hearing, the Veteran reiterated his contention that his current right ankle/leg problems were related to the inservice ankle injury, and that his problems had continued ever since the 1946 injury.  In May 2014, the Board remanded the claim for additional VA examination addressing the etiology of the Veteran's right ankle/leg condition.  

The requested VA evaluation was conducted in June 2014.  The report reflects that the examiner reviewed the file and examined the Veteran (who refused X-rays).  The diagnosis rendered was right ankle sprain which resolved.  The examiner noted that the condition was diagnosed in 1946 and post contusion compression injury was diagnosed in 2010.  The examiner opined that it was less likely than not (less than 50 percent probability) that the claimant's right ankle sprain and post contusion compression injury were related to his active military service.  For rationale, she noted that his separation examination was negative for musculoskeletal conditions and that his orthopedic consultation in the STRs diagnosed a sprained ankle and recommended arch support and light duty.  Further, while the Veteran reported treatment since service, medical documentation showing treatment prior to 2010 was not indicated.  In 2010, it was reported that the Veteran had been treated for 20 years for "pain and discomfort of the distal portion of the right foot, ankle, and leg."  This was decades after the inservice injury and no continuing treatment from the inservice injury was shown.  

Analysis

While the Veteran's STRs and lay statements confirm the occurrence of injury to the ankle during service in 1946, the fact remains that there is no evidence that the Veteran suffered a chronic right ankle/leg disability as a result of such service.  

In this regard, the Board finds that the February 1947 separation report of medical examination is highly probative as to the Veteran's condition at the time nearest his release from active duty, as it was generated with the specific purpose of ascertaining the Veteran's then-physical condition, as opposed to his current assertion which is proffered in an attempt to secure VA compensation benefits.  Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the claimant).  The February 1947 separation report of medical examination is entirely negative for any symptoms associated with the right ankle or leg.  The Board finds that the 1947 separation report of medical examination weighs heavily against the claim.  The STRs support a conclusion that the Veteran's in-service ankle symptomatology was acute and transitory, as the subsequently conducted separation examination shows no clinical findings of a right ankle or leg disorder.  

Moreover, as indicated above, the medical evidence does not show a diagnosed right ankle condition until many decades after the Veteran's separation from active duty service.  The Board notes that the amount of time that elapsed since active duty service can be considered as evidence against a claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

While the record includes two private physicians' statements supportive of the Veteran's claim, the Board does not find them to be convincing.  Neither examiner addressed the fact that no chronic ankle/leg disorder was diagnosed during service.  One examiner noted that the Veteran had been treated for ankle complaints for 20 years.  It is noted, however, that this document was dated in 2010.  Even 20 years of treatment for the Veteran's right lower extremity complaints reflects onset decades after service discharge in 1946.  The physicians' opinions that current right ankle post contusion compression injury results from right ankle injury in 1946 is pure conjecture without medical records to substantiate ongoing ankle problems.  It is pointed out that decades passed after the 1946 injury before any further complaints regarding the right ankle were medically recorded.  

The Board finds the June 2014 VA examiner's opinion to be of more probative value.  Based on her review of the entire file to include the private medical supporting opinions, and after evaluation of the Veteran, she opined that it was less likely than not that any current right ankle disorder was related to military service.  For rationale, she pointed to the lack of diagnosis of a chronic disability at time of service separation and to the decades that had passed before further ankle/leg complaints were reflected in the file.  The June 2014 VA examiner's opinion is considered highly probative, as it is definitive, based upon complete review of the Veteran's entire claims file and clinical examination of the Veteran, and is supported by a detailed rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 299-301 (2008) ("The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches.") quoting Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see also, Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Accordingly, the opinion is found to carry significant probative weight.  See Prejean v. West, 13 Vet. Ap. 444, 448-49 (2000).  The Veteran has not provided any competent medical evidence to rebut the opinion against the claim or otherwise diminish the VA examiner's opinion's probative weight.  See Wray v. Brown, 7 Vet. App. 488, 492-93 (1995).  

The Board also finds significant that when the Veteran filed a claim for VA benefits in January 2003, he claimed service connection for a cardiac disorder, but not a right ankle/leg disorder.  As he has asserted that his right ankle/leg disorder is of service onset, it would have been reasonable for him to also file a claim for service connection for a right ankle/leg disorder at that time, but he did not.  

Essentially, there is no competent and credible medical and lay evidence of record relating the Veteran's current right ankle complaints to his military service.  Thus, there is no basis to grant service connection in this instance.  

In reaching the above determination, the Board again notes that consideration has been given to the Veteran's statements and testimony that his current right ankle/leg conditions are related to his inservice injury.  Lay statements may be competent to support a claim for service connection where the events or the presence of disability or symptoms of a disability are subject to lay observation.  38 U.S.C.A. § 1154(a) (West 2002 & Supp. 2014); 38 C.F.R. § 3.303(a), 3.159(a) (2014); Jandreau, Buchanan, supra.  However, a chronic right ankle/leg disorder is not a disability subject to lay opinions as to diagnosis and etiology.  While some symptoms of the disorder, such as pain, may be reported by a layperson, determining the diagnosis and etiology of the disorder requires medical training.  The Veteran does not have the medical expertise to diagnose himself with the claimed disorder, nor does he have the medical expertise to provide an opinion regarding etiology.  Thus, his lay assertions as to the etiology of the right ankle/leg disorder are not competent or sufficient in this instance.  Jandreau, 492 F.3d 1372.  

Essentially, as the weight of the competent and probative evidence is against a finding that the Veteran's right ankle/leg disorder is related to service, the preponderance of the evidence is against the service connection claim.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim.  Gilbert, supra.  The benefit sought on appeal is therefore denied.  


ORDER

Service connection for a right ankle/leg disorder is denied.  



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


